                                                                                                                           FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT                                                    CLER~. L.
                                                                                                                  SOUTHER~
                                                                                                                                  5 O:STR;·:i   COU~7
                                                                                                                             o:s-;:;1cr OF C.'...L FOR";I;..
                                                                                                                 BY                                DE;:i'v '~
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                        (For Offenses Committed On or After November I, 1987)
             RA YSHAN DECASH RIVERS (2)
                                                                              Case Number:          18CR2868-CAB

                                                                           LEWIS C. MULLER
                                                                           Defendant's Attorney
REGISTRATION NO.                 70622298
D -
THE DEFENDANT:
[ZJ pleaded guilty to count(s)         ONE (I) OF THE THREE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                   Count
Title & Section                    Nature of Offense                                                                              Number(s)
8 USC 1324(a)(l){A)(ii),           TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL                                                    I
(v)(II), and (a){l){B)(i)          GAIN AND AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                        4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
00   Count(s)    TWO (2) AND THREE (3)                            are            Dismissed without Prejudice.

     Assessment : $100. 00


     JVTA Assessment*: $5,000.00 - Waived
00   The Court finds the defendant indigent.
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           HON.               ANN BENCIVENGO
                                                                           UNITED STATES DISTRICT JUDGE



                                                                                                                             l 8CR2868-CAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                RAYSHAN DECASH RIVERS (2)                                                Judgment - Page 2 of 4
CASE NUMBER:              18CR2868-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (165 DAYS).




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                   -----------------~
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                                                                             --------------~


at                                       , with a certified copy of this judgment.
     ------------


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR2868-CAB
    AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

    DEFENDANT:                      RA YSHAN DECASH RIVERS (2)                                                                    Judgment - Page 3 of 4
    CASE NUMBER:                    18CR2868-CAB

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWO (2) YEARS.


     The defendant shall report to the probation office in the district to which tbe defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from tbe United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements oftbe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, tbe Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          Iftbis judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in tbis judgment.
         The defendant shall comply with the standard conditions that have been adopted by tbis court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.



                                                                                                                                       18CR2868-CAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:             RA YSHAN DECASH RNERS (2)                                             Judgment - Page 4 of 4
 CASE NUMBER:           18CR2868-CAB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.

     3. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Resolve all outstanding warrants within 60 days.

     5. Shall not associate with any person who you know, or who a probation officer or other law enforcement
        officer informs you is a Rollin 20's Crip gang member or associate, or any other known gang member or
        associate, unless given permission by the probation officer.




II




                                                                                                18CR2868-CAB
